Exhibit 10.1

[Form of LTIP Employee Award Agreement Amendment]

[Date]

[Name of Award Participant]

Oragenics, Inc.

4902 Eisenhower Boulevard, Suite 125

Tampa FL 33634

Re: Amendment to Equity/Long-Term Incentive Award Agreement

Dear [Name of Award Participant]:

This letter agreement (this “Amendment”) is made with reference to that certain
Equity/Long-Term Incentive Award Agreement dated as of November 14, 2011 (the
“Award Agreement”), each by and between Oragenics, Inc., a Florida corporation
(the “Company”), and [                    ] (the “Employee”)].

Extension of Termination Date. This Amendment amends and extends the Termination
Date, as defined in the Award Agreement, from December 31, 2013 to December 31,
2014.

Additional Performance Goal Award Opportunities. This Amendment amends the
performance award opportunities by adding the following Performance Goals:

 

  (ix) Successful filing and acceptance by the FDA of an IND on first
lantibiotic candidate.

 

  (x) First dose of a lantibiotic administered to a patient under an Oragenic’s
sponsored clinical study.

 

  (xi) Capital raise by the Company of $12,000,000 or more in a single year.

 

  (xii) Broaden Intrexon relationship to include new area outside of
lantibiotics as evidenced by a Board approved amended or new ECC Agreement that
includes a new therapeutic area.

The Award Percentage corresponding to particular Performance Goals added hereby
are as set forth in Table A:

Table A

 

     Performance Goals        (ix)
Lantibiotic
IND     (x)
Human Exposure
to Lantibotic     (xi)
Company Capital
Raise     (xii)
Expand Existing  or
Enter into New
Collaboration
Agreement  

Award Percentage

     [     ]%      [     ]%      [     ]%      [     ]% 

Except for the amendment of the Termination Date and the additional Performance
Goal Award Opportunities set forth in the preceding paragraphs, the other terms
and conditions of the Award Agreements continue in effect (including, without
limitation, the termination and forfeiture provisions of the Award Agreement or
prior to a termination of the award recipient’s employment or services).

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

If this Agreement accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this Agreement
below and returning it to me. A duplicate copy of this Agreement is included for
your records.

 

Oragenics, Inc. By:  

 

Print Name:   Title:  

 

Accepted and Agreed:

 

[Name]   Date:  